16-1066
     Mayen Figueroa v. Sessions
                                                                                       BIA
                                                                                 Loprest, IJ
                                                                               A089 082 433
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   8th day of September, two thousand seventeen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            DEBRA ANN LIVINGSTON,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   MARCOS MAYEN FIGUEROA, AKA MARCOS
14   MAYENFIGUEROA, AKA MARCOS DOROTEO
15   MILIAN GALVEZ, AKA MARCOS FIGUEROA
16   GALVEZ, AKA MARCOS MAYEN,
17             Petitioner,
18
19                     v.                                            16-1066
20                                                                   NAC
21   JEFFERSON B. SESSIONS III,
22   UNITED STATES ATTORNEY GENERAL,
23            Respondent.
24   _____________________________________
25
26   FOR PETITIONER:                     Gregory Osakwe, Hartford, CT.
27
28   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
29                                       Assistant Attorney General, John S.
30                                       Hogan, Assistant Director, Laura
31                                       M.L. Maroldy, Trial Attorney, Office
32                                       of Immigration Litigation, United
33                                       States Department of Justice,
34                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Marcos Mayen Figueroa, a native and citizen of

6    Guatemala, seeks review of a March 11, 2016 decision of the BIA

7    affirming an August 27, 2015 decision of an Immigration Judge

8    (“IJ”)    denying   Mayen   Figueroa’s     application    for   asylum,

9    withholding of removal, and relief under the Convention Against

10   Torture (“CAT”). In re Marcos Mayen Figueroa, No. A089 082 433

11   (B.I.A. Mar. 11, 2016), aff’g No. A089 082 433 (Immig. Ct. N.Y.

12   City Aug. 27, 2015). We assume the parties’ familiarity with

13   the underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed the

15   IJ’s decision as modified by the BIA, i.e., minus the IJ’s

16   alternative findings on past persecution and the likelihood of

17   future persecution, which the BIA did not reach. See Xue Hong

18   Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

19   We deny the petition because Mayen Figueroa has failed to

20   challenge the dispositive adverse credibility determination.

21       An    adverse    credibility       determination,    on   its   own,

22   constitutes substantial evidence that Mayen Figueroa has failed

23   to carry his burden of proof. Zhou Yun Zhang v. U.S. INS, 386

                                        2
1    F.3d 66, 79 (2d Cir. 2004), overruled on other grounds by Shi

2    Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296 (2d Cir. 2007).

3    Moreover, the adverse credibility ruling was a dispositive

4    basis for the denial of withholding of removal, the only form

5    of relief the denial of which Mayen Figueroa challenges here.

6    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

7    Although the IJ relied on multiple grounds for denial, the

8    adverse credibility determination was the BIA’s sole basis for

9    denying    withholding   of   removal;    therefore,   a   successful

10   challenge to the agency’s adverse credibility determination is

11   essential to Mayen Figueroa’s petition.

12       We conclude that Mayen Figueroa has abandoned any such

13   challenge by failing to argue credibility in his brief.

14   “Issues not sufficiently argued in the briefs are considered

15   waived and normally will not be addressed on appeal.” Norton

16   v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998); see Yueqing

17   Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005)

18   (declining to consider argument where petitioner “devot[ed]

19   only a single conclusory sentence to the argument”). Here,

20   although    Mayen   Figueroa’s        brief   references    “credible

21   evidence,” he argues only that he satisfied his burden by

22   demonstrating a likelihood of persecution.       He does not address

23   any specific credibility ruling, much less provide any reason

                                       3
1    why    the   IJ   and   BIA’s   credibility   findings—based    on    his

2    inconsistent      testimony,     evasive   demeanor,   and     lack   of

3    corroborating evidence—were in error. It is not enough for a

4    petitioner to identify a challenged ground in his brief; he must

5    also argue that challenge.        See Yueqing Zhang, 426 F.3d at 545

6    n.7.

7           For the foregoing reasons, the petition for review is

8    DENIED. As we have completed our review, any stay of removal

9    that the Court previously granted in this petition is VACATED,

10   and any pending motion for a stay of removal in this petition

11   is DISMISSED as moot. Any pending request for oral argument in

12   this petition is DENIED in accordance with Federal Rule of

13   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

14   34.1(b).

15                                     FOR THE COURT:
16                                     Catherine O’Hagan Wolfe, Clerk




                                         4